758 N.W.2d 569 (2008)
Thomas R. OKRIE, Plaintiff/Counter-Defendant-Appellant,
v.
ETTEMA BROTHERS, Trombley Sod Farm, and Mrs. Terry Trombley, Defendants-Appellees, and
Wilma Ettema, Doris Ettema, and Elaine Ettema, Defendants, and
Terry Trombley, Defendant/Counter-Plaintiff-Appellee.
Docket No. 137040. COA No. 275630.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the May 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.